Case 3:20-cv-01050-TAD-KDM Document 95 Filed 04/01/21 Page 1 of 2 PageID #: 645




                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

CLIFTON JAMES RICHARDSON, SR.                                CASE NO. 3:20-CV-01050

VERSUS                                                       JUDGE TERRY A. DOUGHTY

U. S. FEDERAL BUREAU OF                                      MAG. JUDGE KAYLA D. MCCLUSKY
INVESTIGATIONS, ET AL.


                                        JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge's Report and Recommendation is correct and that judgment as

 recommended therein is warranted,

         IT IS ORDERED that the motion to dismiss for lack of personal jurisdiction, for

 insufficiency of process, for insufficiency of service of process, and for failure to timely effect

 service [doc. # 63] filed by Defendant, U.S. Federal Bureau of Investigations, is GRANTED, and

 that Plaintiff’s claims against said Defendant are hereby DISMISSED, without prejudice. FED. R.

 CIV. P. 12(b)(2), (4), and/or (5).

         IT IS FURTHER ORDERED that the motion to dismiss for lack of subject matter

 jurisdiction, improper service, and for failure to state a claim upon which relief can be granted

 [doc. # 71] filed by Defendants, Fourth Judicial District Court and the Louisiana Department of

 Children & Family Services (named in the complaint, as “Child Support Payment Office”) is

 GRANTED-IN-PART, and that Plaintiff’s claims against said defendants are hereby DISMISSED,

 without prejudice. FED. R. CIV. P. 12(b)(2), (4), and/or (5).

         IT IS FURTHER ORDERED that the motion to dismiss for failure to state a claim upon
Case 3:20-cv-01050-TAD-KDM Document 95 Filed 04/01/21 Page 2 of 2 PageID #: 646




 which relief can be granted [doc. # 42] filed by Defendant, Monroe City Police Department, is

 GRANTED, and that Plaintiff’s claims against said Defendant, plus Defendants, Ouachita Parish

 Juvenile Court, Ouachita Correctional Center, and Ouachita Parish Sheriff’s Department, are

 hereby DISMISSED, with prejudice. FED. R. CIV. P. 12(b)(6).

        IT IS FURTHER ORDERED that the motion to dismiss for failure to state a claim upon

 which relief can be granted and for judgment as a matter of law [doc. # 60] filed by Defendant,

 Bayou Pawn Shop, is GRANTED, and that Plaintiff’s claims against said Defendant are hereby

 DISMISSED, with prejudice. FED. R. CIV. P. 12(b)(6) and/or (c).

        IT IS FURTHER ORDERED that the motion to dismiss for failure to state a claim upon

 which relief can be granted [doc. # 68] filed by Defendant, Walmart Stores, Inc., is GRANTED,

 and that Plaintiff’s claims against said Defendant are hereby DISMISSED, with prejudice. FED.

 R. CIV. P. 12(b)(6).

        Monroe, Louisiana, this 1st day of April, 2021.



                                                     ____________________________________
                                                               TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE
